Case 1:17-mc-00151-LPS Document 305 Filed 08/13/21 Page 1 of 5 PageID #: 8059




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 CRYSTALLEX INTERNATIONAL CORP.,

                        Plaintiff,

        v.                                            Misc. No. 17-151-LPS

 BOLIVARIAN REPUBLIC OF VENEZUELA,

                        Defendant.

                STIPULATION AND [PROPOSED] ORDER PERMITTING
              COUNSEL FOR INTERVENOR BONDHOLDERS TO REVIEW
             PROPOSED SALE PROCEDURES ORDER AND THE RELATED
               SPECIAL MASTER’S REPORT AND RECOMMENDATION

                WHEREAS, on August 9, 2021, the Proposed Sale Procedures Order, D.I. 302,

and the Special Master’s Report and Recommendation Regarding Proposed Sale Procedures

Order, D.I. 303, were filed under seal;

                WHEREAS, the Court has recognized that the Intervenor Bondholders, should

they wish to do so, may file objections to the Proposed Sale Procedures Order, D.I. 290, at 6;

D.I. 299; and

                WHEREAS, counsel for the Intervenor Bondholders at Paul, Weiss, Rifkind,

Wharton & Garrison, LLP (“Paul, Weiss”), have conferred concerning arrangements for access

by Paul, Weiss to those filings with counsel for the Special Master and counsel for the

undersigned parties and nonparties;

                NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED as follows:

       1.       The following documents will be made available to counsel for the Intervenor

Bondholders at Paul, Weiss: (a) a copy of the Proposed Sale Procedures Order, D.I. 302, to be

provided with no redactions; and (b) a copy of the Special Master’s Report and Recommendation
Case 1:17-mc-00151-LPS Document 305 Filed 08/13/21 Page 2 of 5 PageID #: 8060




Regarding Proposed Sale Procedures Order, D.I. 303, to be provided with redactions of material

containing or derived from information designated “Highly Confidential” by Crystallex and the

Venezuela Parties pursuant to the Special Master Confidentiality Order, D.I. 291.

       2.      Counsel for the Intervenor Bondholders at Paul, Weiss shall not disclose the

contents of the documents described in paragraph 1 hereof to any other person, including the

Intervenor Bondholders themselves, in the absence of a further order by this Court permitting

such disclosure.




                                                2
Case 1:17-mc-00151-LPS Document 305 Filed 08/13/21 Page 3 of 5 PageID #: 8061




Dated: August 13, 2021

/s/ Daniel A. Mason                        /s/ Travis S. Hunter
Daniel A. Mason (#5206)                    Raymond J. DiCamillo (#3188)
PAUL, WEISS, RIFKIND,                      Jeffrey L. Moyer (#3309)
  WHARTON & GARRISON LLP                   Travis S. Hunter (#5350)
500 Delaware Avenue, Suite 200             RICHARDS, LAYTON & FINGER, P.A.
Post Office Box 32                         One Rodney Square
Wilmington, DE 19899                       920 North King Street
302-655-4410                               Wilmington, DE 19801
dmason@paulweiss.com                       302-651-7700
                                           dicamillo@rlf.com
Walter Rieman (pro hac vice)               moyer@rlf.com
Jonathan Hurwitz (pro hac vice)            hunter@rlf.com
PAUL, WEISS, RIFKIND,
WHARTON & GARRISON LLP                     Robert L. Weigel (pro hac vice)
1285 Avenue of the Americas                Jason W. Myatt (pro hac vice)
New York, NY 10019                         Rahim Moloo (pro hac vice)
212-373-3000                               GIBSON, DUNN & CRUTCHER LLP
wrieman@paulweiss.com                      200 Park Avenue
jhurwitz@paulweiss.com                     New York, NY 10166
                                           212-351-4000
Attorneys for Intervenor Bondholders       rweigel@gibsondunn.com
                                           jmyatt@gibsondunn.com
                                           rmoloo@gibsondunn.com

                                           Miguel A. Estrada (pro hac vice)
                                           Lucas C. Townsend (pro hac vice)
                                           GIBSON, DUNN & CRUTCHER LLP
                                           1050 Connecticut Avenue, N.W.
                                           Washington, DC 20036
                                           202-955-8500
                                           mestrada@gibsondunn.com
                                           ltownsend@gibsondunn.com

                                           Attorneys for Plaintiff
                                           Crystallex International Corporation




                                       3
Case 1:17-mc-00151-LPS Document 305 Filed 08/13/21 Page 4 of 5 PageID #: 8062




/s/ Stephen C. Childs                        /s/ Samuel T. Hirzel, II
A. Thompson Bayliss (#4379)                  Samuel T. Hirzel, II (#4415)
Stephen C. Childs (#6711)                    HEYMAN ENERIO GATTUSO & HIRZEL LLP
ABRAMS & BAYLISS LLP                         300 Delaware Avenue, Suite 200
20 Montchanin Road, Suite 200                Wilmington, DE 19801
Wilmington, Delaware 19807                   (302) 472-7300
302-778-1000                                 shirzel@hegh.law
bayliss@abramsbayliss.com
childs@abramsbayliss.com                     Joseph D. Pizzurro (pro hac vice)
                                             CURTIS, MALLET-PREVOST,
Donald B. Verrilli, Jr. (pro hac vice)         COLT & MOSLE LLP
MUNGER, TOLLES & OLSON LLP                   101 Park Avenue
601 Massachusetts Avenue NW                  New York, NY 10178
Suite 500 E                                  212-696-6000
Washington, DC 20001                         jpizzurro@curtis.com
202-220-1100
donald.verrilli@mto.com                      Attorney for Intervenor
                                             Petróleos de Venezuela, S.A.
George M. Garvey (pro hac vice)
MUNGER, TOLLES & OLSON LLP
350 South Grand Avenue, 50th Floor           /s/ Alexandra M. Cumings
Los Angeles, CA 90071                        Kenneth J. Nachbar (#2067)
213-683-9100                                 Alexandra M. Cumings (#6146)
george.garvey@mto.com                        MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                             1201 North Market Street
Attorney for Defendant                       Wilmington, DE 19801
Bolivarian Republic of Venezuela             302-658-9200
                                             knachbar@mnat.com
                                             acumings@mnat.com

                                             Nathan P. Eimer
                                             Lisa S. Meyer
                                             EIMER STAHL LLP
                                             224 South Michigan Avenue
                                             Suite 1100
                                             Chicago, IL 60604
                                             312-660-7600
                                             neimer@eimerstahl.com
                                             lmeyer@eimerstahl.com

                                             Attorney for PDV Holding, Inc.
                                             and CITGO Petroleum Corporation




                                         4
Case 1:17-mc-00151-LPS Document 305 Filed 08/13/21 Page 5 of 5 PageID #: 8063




/s/ Garrett B. Moritz
Garrett B. Moritz (#5646)
ROSS ARONSTAM & MORITZ LLP
100 South West Street, Suite 400
Wilmington, DE 19801
302-576-1600
gmoritz@ramllp.com
asteadman@ramllp.com

Michael S. Kim
Marcus J. Green
Josef M. Klazen
KOBRE & KIM LLP
800 Third Avenue
New York, NY 10022
212-488-1200
michael.kim@kobrekim.com
marcus.green@kobrekim.com
jef.klazen@kobrekim.com

Richard G. Mason
Amy R. Wolf
Michael H. Cassel
WACHTELL, LIPTON, ROSEN & KATZ
51 West 52nd Street
New York, NY 10019
212-403-1000
rgmason@wlrk.com
arwolf@wlrk.com
mhcassel@wlrk.com

Attorneys for Phillips Petroleum Company
Venezuela Limited and ConocoPhillips
Petrozuata B.V.


       IT IS SO ORDERED this ______________ day of ______________, 2021.



                                               ____________________________
                                               The Honorable Leonard P. Stark
                                               United States District Judge




                                           5
